ory eshel and linda coryell eshel petitioners v commissioner of internal revenue respondent docket no filed date in the united_states and france entered into a total- ization agreement to coordinate benefits under their respec- tive social_security systems sec_317 of the social_security amendments of ssa pub_l_no stat pincite provides that notwithstanding any other provi- sion of law taxes paid_by an individual to a foreign_country in accordance with the terms of a totalization_agreement shall not be creditable or deductible for federal_income_tax purposes in and ps paid two taxes to the french government-la contribution sociale ge ne ralise e csg and la contribution pour le remboursement de la dette sociale crds -and claimed credits for these payments under sec_901 r disallowed the claimed credits in reliance on ssa sec_317 contending that ps paid csg and crds to france in accordance with the terms of the u s -france total- ization agreement held taxes are paid to a foreign_country in accordance with the terms of a totalization_agreement if those taxes are covered by or within the scope of the totalization_agreement held further csg and crds are covered by or within the scope of the u s -france totalization_agreement because they amend or supplement the french social_security laws enumerated in that agreement held further ssa sec_317 precludes ps’ foreign tax_credits for csg and crds paid to france in and verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a eshel jamie united_states tax_court reports stuart evan horwich for petitioners scott a hovey for respondent opinion lauber judge respondent determined income_tax defi- ciencies of dollar_figure and dollar_figure for petitioners’ and tax years respectively and petitioners timely sought redetermination under sec_6213 the deficiencies stem from disallowance of foreign tax_credits that petitioners claimed for payment of certain french taxes the sole remaining issue for decision is whether two of these taxes- la contribution sociale ge ne ralise e general social contribution or csg and la contribution pour le remboursement de la dette sociale contribution for the repayment of social debt or crds -are creditable taxes for federal_income_tax pur- poses the parties have filed cross-motions for summary_judgment on this question the parties agree that csg and crds satisfy the usual standards for creditability under sec_901 the question we must answer is whether sec_317 of the social_security amendments of ssa pub_l_no stat pincite nevertheless precludes credits for these taxes this depends on whether csg and crds amend or supple- ment specified laws making up the french social_security system in which case they are covered by the social_security totalization_agreement between the united_states and france we answer these questions in the affirmative and accordingly hold that csg and crds are not creditable for- eign taxes for federal_income_tax purposes we will therefore grant respondent’s motion for summary_judgment and deny petitioners’ motion background ory and linda coryell eshel husband and wife are dual citizens of the united_states and france they resided in france during and ory eshel worked for a non- american_employer that paid him a salary for services per- unless otherwise indicated all statutory references are to the internal_revenue_code code in effect for the tax years in issue and all rule ref- erences are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a eshel jamie eshel v commissioner formed in france petitioners paid various taxes to france including the french income_tax unemployment tax csg and crds during petitioners also paid french social_security_taxes and participated in the french social_security system because ory eshel worked for a non-amer- ican employer he was not required to pay social_security_taxes to the united_states see sec_3101 sec_3111 sec_3121 petitioners did not otherwise participate in the u s social_security system during by virtue of being u s citizens petitioners were liable for u s income_tax for and and they timely filed federal_income_tax returns for both years on these returns petitioners claimed credits under sec_901 for the french income_tax french unemployment tax csg and crds paid during each year for petitioners paid dollar_figure on account of csg and crds for they paid dollar_figure on account of csg and crds respondent issued petitioners a notice_of_deficiency denying the entire foreign_tax_credit they had claimed for each year petitioners timely petitioned this court for redetermination of the resulting deficiencies respondent has since conceded that all french taxes for which petitioners claimed credits apart from csg and crds are creditable the parties filed cross-motions for summary_judgment on the sole issue left for decision namely whether csg and crds are creditable_foreign_taxes for federal_income_tax purposes i summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid unnecessary and expensive trials see 116_tc_73 we may grant summary_judgment when there is no genuine dis- pute of material fact and a decision may be rendered as a matter of law rule b 118_tc_226 the moving party bears the burden of proving that there is no genuine dispute as to any mate- rial fact and the court views all factual materials and inferences in the light most favorable to the nonmoving party 85_tc_812 verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a eshel jamie united_states tax_court reports the parties agree on all questions of basic fact and have expressed that consensus by filing cross-motions for sum- mary judgment the parties disagree on one point that may be relevant in interpreting the international agreement at issue-namely how the french government at various times has characterized csg and crds for purposes of eu law and internal french law see infra pp we con- clude that this disagreement does not give rise to a material factual dispute that would prevent the court from deciding this case on summary_judgment under rule this court’s determination of foreign law shall be treated as a ruling on a question of law as a result disputes about the proper interpretation or character- ization of a foreign law are not disputes of material fact that preclude summary_judgment see 64_tc_395 197_f3d_694 5th cir d ifferences of opinion among experts on the content applicability or interpretation of foreign law do not create a genuine issue as to any material fact under rule the court may con- sider any relevant material or source in determining a prin- ciple of foreign law but expert testimony or affidavits accompanied by extracts from foreign legal materials ha ve been and will likely continue to be the basic mode of proving foreign law 182_f3d_1036 9th cir citing charles alan wright arthur r miller federal practice and procedure civil sec 2d ed while the parties’ experts disagree on how the french government over time has characterized csg and crds this is a difference of opinion among experts on the content applicability and interpretation of foreign law this dif- ference of opinion may have some bearing on our evaluation of these taxes under the international agreement involved here however it does not constitute a genuine dispute of material fact that prevents the court from deciding the issue summarily rule is taken almost verbatim from fed r civ p see note to rule 60_tc_1137 the rules are functionally identical see 134_tc_190 503_f3d_119 d c cir aff ’g tcmemo_2004_10 verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a eshel jamie eshel v commissioner ii governing statutory framework subject_to certain limitations a u s citizen or resident may elect to take a foreign_tax_credit against his u s income_tax_liability for income taxes paid_or_accrued to a foreign_country or a u s possession sec_901 this credit miti- gates the effect of double_taxation where as here france and the united_states both seek to tax the same income a for- eign levy that is imposed on net gain is generally a creditable income_tax see sec_1_901-2 income_tax regs the internal_revenue_service irs has recognized that foreign social_security_taxes imposed on net_income may qualify as creditable taxes under sec_901 see eg revrul_69_338 1969_1_cb_194 venezuelan social_security_tax pay- ments creditable revrul_68_411 1968_2_cb_306 canadian social_security_tax payments creditable absent any other limitation therefore social_security_taxes paid to france generally would be creditable under sec_901 if a u s citizen divides his working career among multiple countries he may pay social_security_taxes to various nations in various amounts during various periods of social_security coverage before there was no authority in the social_security act for the united_states to enter into agree- ments with other countries to provide for coordination between their social_security systems this lack of coordina- tion posed two potential problems first the wages of a u s citizen employed by a u s company abroad might be subject_to duplicative social_security_taxes in both nations second u s citizens who divided their working careers among mul- tiple countries might suffer a loss of continuity in their social_security coverage under the u s and many foreign systems entitlement to social_security_benefits depends on a person’s period of coverage that is the number of years during which he or she has worked and paid into the system a u s cit- izen might work in numerous countries and pay into numerous social_security systems yet not accrue a sufficient period of coverage under any one system to qualify for bene- fits when he retires becomes disabled or dies alternatively a u s citizen might qualify only for reduced benefits based on a period of coverage considerably shorter than his entire working career see generally h_r rept no part pincite u s c c a n verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a eshel jamie united_states tax_court reports to address these problems congress amended the social_security act in to authorize the president to enter into social_security totalization agreements with foreign countries ssa sec_317 sec_91 stat pincite this authorization is now codified in section of the social_security act u s c sec_433 it provides in relevant part the president is authorized to enter into arrangements between the social_security system established by this subchapter and the social_security system of any foreign_country for the purposes of establishing entitlement to and the amount of old age survivors dis- ability or derivative_benefits based on a combination of an individual’s periods of coverage under the social_security system established by this subchapter and the social_security system of such foreign_country under a totalization_agreement a particular period of employment or self-employment results in a period of cov- erage under the u s social_security system or the foreign social_security system but not both see u s c sec_433 a period of coverage is defined as a period of payment of contributions or a period of earnings based on wages for employment or on self-employment_income id sec_433 a taxpayer pays social_security_taxes only to the country under whose social_security system he is covered for that year by accruing periods of coverage in each coun- try’s system the taxpayer will eventually be entitled to receive benefits ratably from each pursuant to u s c sec_433 the united_states and france in executed a totalization_agreement agreement on social_security u s -fr date t i a s no big_number totalization_agreement this agreement entered into force date and was thus in effect during the tax years at issue it implements provisions designed to achieve both of the objectives that congress expressed when enacting this scheme the first policy concern is addressed in article sec_5 and which provide that the united_states and france will impose social_security_taxes on an individual only if he or she is cur- rently employed within that state this eliminates the possi- bility of double_taxation the second policy concern is addressed in article sec_11 sec_12 and which coordinate bene- fits between the united_states and france article pro- vides that neither country shall restrict suspend or terminate entitlement to or payment of cash benefits solely verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a eshel jamie eshel v commissioner because the person resides outside or is absent from that state so long as the person resides in the other state arti- cle sec_12 and implement the coordination of benefits by guaranteeing ratable entitlement to social_security_benefits based on the individual’s respective periods of coverage in each country when congress amended the social_security act to authorize the president to enter into totalization agreements it made correlative amendments to the internal_revenue_code it amended code sec_1401 sec_3101 and sec_3111 to exempt an individual’s wages or self-employment_income from u s social_security_taxes if there is a totalization agree- ment in effect with a foreign_country and under that agree- ment such wages or self-employment_income are subject_to social_security_tax in that other country ssa sec_317 - stat pincite in ssa sec_317 congress added the provision at issue here as follows notwithstanding any other provision of law taxes paid_by any individual to any foreign_country with respect to any period of employment or self- employment which is covered under the social_security system of such foreign_country in accordance with the terms of an agreement entered into pursuant to section of the social_security act shall not under the income_tax laws of the united_states be deductible by or creditable against the income_tax of any such individual for example assume that a french citizen spends years calendar quarters working in the united_states and years calendar quar- ters working in france absent the totalization_agreement this person would not be eligible for u s old-age benefits at all despite paying u s social_security_taxes for years because years of covered employment are generally required for eligibility u s c sec_414 under the totalization_agreement the united_states would take into consideration the total number of years that this person worked in the united_states and france compute the old-age benefit for a worker with years of u s coverage and pay the individual a totalized old-age benefit equal to of a 27-year benefit france would also totalize benefits by paying the individual of a 27-year benefit computed under its system this to- talization would ensure that the individual receives an old-age benefit re- flecting all years of his working career of u s benefit and of french benefit see 50_fsupp2d_913 e d mo verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a eshel jamie united_states tax_court reports this statutory provision currently appears pincite u s c sec_1401 note this provision has the effect of preserving parity between taxpayers who spend their entire careers working in the united_states and those who spend part of their careers working abroad no credit or deduction can be claimed against federal taxable_income for u s social_security_taxes in order to prevent disparity of treatment ssa sec_317 bars a credit or deduction for foreign taxes paid for a period that will be counted in determining the taxpayer’s social_security_benefits under a totalization_agreement while disagreeing about the proper interpretation of this statute the parties agree about its syntactic structure the clause beginning which is covered must modify period of employment or self-employment because which is cannot modify the plural word taxes further the phrase in accordance with the terms of a totalization agree- ment must modify taxes paid at the beginning of the sen- tence even though such a phrase would generally be deemed to modify the closest noun that must be so because if taxes paid were not modified in this way ssa sec_317 would bar a credit or deduction for all taxes paid to a foreign country-including ordinary_income taxes-for a period in which a u s citizen was covered by a foreign social_security system the parties agree and the court concurs that con- gress did not intend to bar a credit for ordinary_income taxes in this case petitioners paid csg and crds to france with respect to a period of employment that was covered under the french social_security system the focus of the parties’ interpretative dispute is whether petitioners paid these taxes in accordance with the terms of the total- the fact that congress did not codify this provision in the united_states_code has no impact on its authoritativeness or legal force the best evidence of the laws of the united_states is not the united_states_code but the statutes at large compare u s c sec_112 t he united_states statutes at large shall be legal evidence of laws with u s c sec a the united_states_code is prima facie evidence of the laws of the 508_us_439 though the appearance of a provision in the current edition of the united_states_code is ‘prima facie’ evidence that the provision has the force of law it is the statutes at large that provides the ‘legal evidence of laws ’ quoting u s c sec_112 114_tc_489 aff ’d 275_f3d_912 10th cir verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a eshel jamie eshel v commissioner ization agreement if so ssa sec_317 denies a credit for these taxes n otwithstanding any other provision of law it is to that question that we now turn iii in accordance with the terms of a totalization agree- ment when construing a statute a court’s analysis begins ‘with the language of the statute’ and where the statutory lan- guage provides a clear answer it ends there as well 525_us_432 quoting 505_us_469 in 104_fedclaims_12 the u s court of federal claims issued what appears to be the only judicial opinion that has addressed the interpretation of ssa sec_317 the court in erlich concluded that the phrase in accordance with as used in that section has a readily discernible plain meaning we agree with that conclu- sion in erlich the question was whether a u s citizen could claim a foreign_tax_credit for taxes paid to france including csg and crds the taxpayer participated in the french social_security system during the relevant years and the government argued as it does here that ssa sec_317 precluded a credit the court determined that in accordance with means in agreement with or in con- formity with finding no reason to believe that in sec_317 congress used the phrase to imply anything other than its plain meaning erlich fed cl pincite the court ruled that taxes are paid in accordance with the terms of a totalization_agreement when this payment is consistent with the obligation of the taxpayer under the agreement id pincite generally speaking international agreements impose obligations on contracting states not on taxpayers or citi- zens but we agree that the court’s interpretation of in accordance with in erlich makes perfect sense in the context of ssa sec_317 where a totalization_agreement is in effect a u s citizen participates during a given year in only one country’s social_security system namely the system of the country in which he is employed for that year his obligation is to pay exclusively to that country whatever verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a eshel jamie united_states tax_court reports taxes are covered by the agreement thus if particular for- eign taxes are covered by or within the scope of a total- ization agreement the payment of those taxes to the foreign_country is consistent with the obligation of the taxpayer under the agreement erlich fed cl pincite and the taxes are thus paid in accordance with the agreement in erlich the court’s conclusion that in accordance with means consistent with the obligation of the taxpayer under a totalization_agreement was sufficient to resolve the sum- mary judgment issue that is because the parties had assumed for purposes of summary_judgment that csg and crds are social_security_taxes covered by the totalization_agreement see fed cl pincite n far from so stipu- lating petitioners here vigorously dispute that proposition the instant case thus requires us to decide a question that erlich had no occasion to address namely whether csg and crds are covered by or within the scope of the u s -france totalization_agreement a taxes covered by the totalization_agreement when interpreting a treaty or other international agree- ment we begin with its text 486_us_694 a treaty is to be interpreted in accordance with the ordinary meaning of its terms consistently with their context and the agreement’s object and purpose 548_us_331 quoting restatement third of foreign relations law of the united_states sec treaties are con- tracts between sovereigns and as such should be construed to give effect to the signatories’ intent 489_us_353 because treaties are construed more liberally than private agreements we may ascertain their meaning by looking beyond the written words to the history of the treaty the parties’ negotiations and the practical construction they have adopted 470_us_392 see estate of silver v commis- for example the french income_tax meets all the criteria under ssa sec_317 to have a credit precluded except that the income_tax is not covered by or within the scope of the totalization_agreement thus petitioners’ payments of french income_tax were not made in accordance with the totalization_agreement and ssa sec_317 does not bar a credit for these tax_payments verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a eshel jamie eshel v commissioner sioner 120_tc_430 n w life assurance co of can v commissioner 107_tc_363 article of the totalization_agreement defines the laws of each country that are within its scope as regards the united_states the applicable laws for purposes of the agreement are specified provisions of the social_security act and the internal_revenue_code as regards france the applicable laws are defined in article b to include the following i laws establishing the administrative organization of social_security programs ii laws establishing the social insurance system for nonagricultural employees and laws establishing the social insurance system for agricul- tural employees iii laws on prevention and compensation of occupational accidents and illnesses laws on nonoccupational accident insurance and insurance against occupational accidents and illnesses for self-employed persons in agricultural occupations iv laws on family benefits v laws concerning special social_security systems to the extent they relate to the risks or benefits covered by the laws enumerated in the pre- ceding clauses but excluding the special system for civil servants vi the law on the system for seamen vii for non- agricultural self-employed workers and laws concerning sickness and maternity insurance for agricultural self-employed workers and viii laws concerning old-age allowances and old-age insurance for non- agricultural self-employed workers laws concerning old-age and inva- lidity insurance for clergymen and members of religious orders laws concerning old-age and invalidity insurance for attorneys and laws con- cerning old-age insurance for agricultural self-employed workers the french taxes at issue here csg and crds were enacted after the effective date of the totalization_agreement and thus are not specifically listed among the eight enumer- ated categories of laws however article further pro- vides laws concerning sickness and maternity insurance this agreement shall also apply to legislation which amends or supple- ments the laws specified in paragraph however it shall apply to future legislation of a contracting state which creates new categories of beneficiaries only if the competent_authority of that contracting state does not notify the competent_authority of the other contracting state in writing within three months of the date of the official publication of the new legislation that no such extension of the agreement is intended verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a eshel jamie united_states tax_court reports the parties agree that the text following however has no application here because csg and crds do not create any new category of beneficiary thus the question we must answer is whether csg and crds amend or supplement the specified french laws article of the totalization_agreement the definitional provision provides that a ny term not defined in this article shall have the meaning assigned to it in the laws which are being applied neither amend nor supplement is a defined term in article as a result we apply u s legal concepts in determining whether csg and crds amend or supplement the laws in question respondent contends that t he court need look no further than the plain language of the totalization_agreement to reach the conclusion that the csg and crds are covered taxes in respondent’s view the terms amend and supple- ment have a plain meaning that is readily ascertainable by using dictionaries and related tools petitioners have not pro- vided the court with a definition of either term that directly supports their position rather they contend that article cannot have a plain meaning because the totalization_agreement has been interpreted by the french authorities to lead to precisely the opposite result of that urged by respondent in effect petitioners contend that later-enacted laws amend or supplement the specified laws only if the new laws accord with the traditional definition of social_security_taxes on this point we agree with respondent the words amend and supplement are terms of potentially broad scope in u s jurisprudence had the signatories desired to limit covered taxes in the manner petitioners suggest the signatories could have so provided in article or by com- parable provision in the definitional article they did not do so rather they defined applicable taxes for purposes of the totalization_agreement to include legislation that amends or supplements the eight enumerated categories of french laws it is certainly possible for a new law to amend or to supplement the specified laws without itself being a tradi- tional social_security_tax the fact that french offi- cials at times have taken the position that csg and crds are not covered by the totalization_agreement is not disposi- tive especially because the terms supplement and amend verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a eshel jamie eshel v commissioner must here be interpreted according to u s rather than french legal principles the verb amend is defined to mean formally alter a statute constitution motion etc by striking out inserting or substituting words black’s law dictionary 9th ed the verb supplement means provide or form a supplement and the noun supplement is defined to mean s omething added to complete a thing make up for a defi- ciency or extend or strengthen the whole american herit- age dictionary 4th ed see webster’s new world dictionary 2d coll ed defining the verb supple- ment to mean provide a supplement to add to esp to make up for a lack or deficiency webster’s new world col- lege dictionary 4th ed same black’s law dic- tionary defining supplemental to mean s upplying something additional adding what is lacking we will adopt the ordinary contemporary understanding of these words for purposes of our analysis we must accord- ingly determine whether csg and crds amended or supple- mented the specified french social_security laws by for- mally altering one or more of these laws by striking out inserting or substituting words adding something to make up for a lack or deficiency in one or more of these laws or adding something to extend or strengthen the french social_security system as a whole b the french social_security system csg and crds the following summary of french law derives from the affidavits of the parties’ expert witnesses the parties’ memo- randa and the accompanying primary sources under french law social_security is based on the principle of national soli- darity the social_security system is designed to provide of the totalization agreements currently in force between the united_states and other countries contain terms similar to the amends or supplements clause in article france in its totalization agreements with other countries generally uses the words amends and extends for the same purpose see agreement on social_security fr -ind date art we have been unable to find any instance in u s law where amend or supplement is treated as a verbal collocation with an unusual or unique significance or as a specialized term of art we accord- ingly look to the plain meaning of each verb separately in its ordinary sense verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a eshel jamie united_states tax_court reports protection for french workers french residents and their families against risks of any nature likely to reduce or limit their earning capacity the eight categories of laws enumer- ated in article b of the totalization_agreement con- stitute the bulk of the french social_security system the benefits provided by these laws cover illness work-related or not occupational accidents maternity and paternity increases in family costs disability old age and death with specialized coverage for particular industries and professions the french social_security system is financed through national insurance contributions paid_by employers and workers and through taxation and earmarked charges social_security contributions are generally calculated on a percent- age of the worker’s gross_income contributions are withheld at the source by employers and paid directly by self-employed individuals the legal retirement age in france varies from to depending on one’s occupation the retirement benefit received depends upon average annual earnings highest earning years the payment rate between and and the total period of insurance which is calculated in cal- endar quarters to receive the full payment rate a participant must have accumulated a total period of insur- ance of at least calendar quarters france has a dedicated bureaucracy consisting of numerous public entities that coordinate the provision of social_security_benefits these include the central agency for financial entities acoss a public agency charged with managing the cashflows of numerous social_security funds acoss monitors private entities responsible for the collec- tion of social_security contributions and family allowances urssaf and also acts to ensure the uniform interpretation of the laws and regulations these entities apply the csg law was enacted in date and is cur- rently codified in the french social_security code css which includes most provisions governing social_security_benefits in france see code de la se curite sociale articles l136-1 et seq csg is assessed annually at a rate of on most employment income at a rate of on income from property and financial investments including capital_gains and income from life_annuities and at a rate of on income received in connection with retirement or dis- verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a eshel jamie eshel v commissioner ability approximately two-thirds of csg assessed on employment income is a deductible expense for purposes of computing the french individual income_tax in csg was extended to apply to capital_gains from the sale of french real_property by non-french residents csg on employment income is withheld by the employer in the same manner as other social_security_taxes and appears on the employee’s pay stub as a social contribution employers remit csg directly to urssaf the entities responsible for collection of french social_security contribu- tions generally csg is collected on passive_income by with- holding at the source with respect to french-source income and is otherwise reported on the individual’s personal tax_return initially all proceeds from csg were allocated to the national family allowances fund which is directly linked to french laws on family benefits one of the eight enumerated categories of laws in article b of the totalization agree- ment the csg law was subsequently amended directing a portion of csg revenues into two other funds directly linked to the social_security system compulsory health schemes and the old-age solidarity fund this amendment also directed a variable but apparently small portion of csg into the national solidarity fund for autonomy which supports the elderly and disabled and a fund dedicated to retirement of debt incurred by the french social_security system described more fully below the crds law was enacted in date and is not codified crds is assessed annually at a rate of on the same base as csg expanded slightly to include certain cat- egories of income that are otherwise exempt from tax eg proceeds from the sale of art jewelry antiques and collec- tor’s items crds is withheld and collected in the same manner as csg and is a nondeductible expense in computing the french individual income_tax petitioners’ expert did not opine on the percentage of csg that goes into each specific fund at oral argument petitioner’s counsel represented that the percentage varied from year to year but that the amount allo- cated to the national solidarity fund for autonomy and the social_security debt reduction fund is not less than and it’s not it’s sort of a variable amount verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a eshel jamie united_states tax_court reports all crds proceeds and a portion of csg proceeds as men- tioned above go to the caisse d’amortissement de la dette sociale social debt redemption fund or cades cades is administered by a public body under the joint supervision of the minister for social_security and the minister for the economy and finance the primary purpose of cades is to discharge debt incurred to fund french social_security pro- grams most or all of this debt was contracted by acoss the public agency responsible for managing the cashflows of france’s various social_security funds acoss incurred this debt to finance the deficits accumulated by the french social_security system during and and to finance the sys- tem’s predicted deficit for csg and crds do not create any new category of bene- ficiary under the french social_security system by paying these taxes individuals do not become entitled to additional or increased benefits under any french social_security law neither csg nor crds provides a period of coverage sepa- rate from or in addition to the period of coverage that an individual accrues by being employed in france and paying the french social_security_taxes he would otherwise pay in effect csg and crds put into place a pair of tax increases that left the benefit structure the same as it was previously c analysi sec_1 plain meaning of article b we agree with respondent that csg and crds are covered by or within the scope of the totalization_agreement because they amend or supplement the french social secu- rity laws specified in article b csg and crds are both administered by french social_security officials these taxes are collected in the same manner as french social_security_taxes in the case of employees these taxes are collected by urssaf the entities responsible for collecting french social_security charges generally the urssaf entities are mon- itored by acoss the public entity in charge of managing cashflows for france’s social_security funds as a rule csg and crds are imposed only on persons who otherwise participate in the french social_security system in the french government amended the social_security code to pro- vide that csg and crds are payable only by individuals verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a eshel jamie eshel v commissioner who are covered by a compulsory french sickness insurance scheme see code de la se curite sociale article l136-1 the compulsory french sickness insurance scheme is one of the eight categories of social_security laws enumerated in article b these facts make it clear that csg and crds are part of the french social_security system in a practical sense more specifically these two taxes amend or supplement the laws that make up this system csg is codified in the css which includes most provisions governing social_security_benefits in france csg thus amends the french social_security laws by adding words to the relevant statute csg and crds also supplement the french social secu- rity laws in two ways both taxes were enacted to address systemic funding shortfalls in the french social_security system the bulk of csg revenues is directed into funds that directly support the payment of benefits under one or more social_security laws enumerated in article b the bal- ance of csg revenues and all of crds revenues is used to discharge debt incurred by acoss to fund social_security_benefits in ascertaining whether csg and crds supple- ment french social_security laws we see no meaningful distinction between paying off debt incurred by french social_security programs and paying money into those program funds directly in either event the new taxes supplement the specified french social_security laws by making up for a deficiency in them or by strengthening them european court of justice cases the european court of justice ecj has issued several rulings regarding the proper characterization of csg and crds for purposes of european union eu law while not binding on us the decisions of an international court are entitled to respectful consideration see sanchez-llamas u s pincite the general_rule stated in the text is now subject_to an exception cre- ated by the amendment that made csg and crds applicable to gains realized on the sale of french real_property by non-french residents typically non-french residents would not be covered by the compulsory french sickness insurance scheme and would not be participating for that year anyway in the french social_security system verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a eshel jamie united_states tax_court reports in two cases decided in date the ecj was called upon to decide whether france consistently with eu regula- tions could impose csg and crds on french residents who worked in and paid social_security_taxes to another eu member state see case c-169 comm’n v france e c r i-1052 case c-34 comm’n v france e c r i-1028 in order to protect constitutional freedoms to move and work in any member state eu regulations provide that citizens of one state cannot be required to pay social_security contributions to two different states for the same period of work see regulation no o j l gen- erally social contributions may be imposed only by the member state in which the individual is employed the eu commission commenced an investigation and determined that by levying csg and crds on the wages of french residents who worked in another member state france violated regulation no by imposing social charges on income that had already borne social charges in that other state the french authorities disagreed con- tending among other things that csg and crds are not social charges because the individuals subject_to these taxes do not receive any additional benefits by virtue of paying these taxes the cases were brought to the ecj for resolution of this dispute the ecj ruled against france holding that csg and crds are social charges under eu law the court ruled that t he fact that a levy is categorized as a tax under national legislation does not mean that as regards regulation no that same levy cannot be regarded as falling within the scope of that regulation and caught by the prohibition against overlapping legislation case c-34 e c r at i-1041 according to the ecj the dispositive question is whether there is a direct and sufficiently relevant link between the provision in question and the legislation gov- erning the branches of social_security the court concluded that csg and crds each had a sufficiently direct link to the french social_security system as regards csg the ecj determined that this tax is allo- cated specifically and directly to financing social_security in france case c-169 e c r at i-1066 the link between csg and the french social_security system the court found is also clearly revealed by the fact that as the verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a eshel jamie eshel v commissioner french government itself asserts the levy replaces in part social_security contributions which were a heavy burden on low and medium levels of pay and means that an increase in existing contributions can be avoided ibid as regards crds the court determined that this tax is in part designed to discharge a debt of the social_security scheme caused by the financing of benefits paid out in the past case c-34 e c r at i these links to the french social_security system the court concluded were sufficient to characterize both csg and crds as social charges the ecj concluded that csg and crds are social charges because they are directly linked to the french social_security system the purpose of these taxes was to finance the french social_security system and the proceeds of these taxes fund the payment of social_security_benefits or retire debt incurred to pay social_security_benefits while we are not bound by ecj opinions its conclusion that csg and crds are social charges and its reasoning in support of that conclusion directly support our determination that csg and crds amend or supplement the french social_security laws d petitioners’ arguments petitioners agree that csg was a new tax codified in the french social_security code that csg and crds were expressly imposed upon participants in the french social_security program and that these taxes funded to some degree the french social_security programs petitioners petitioners note that under article applicable laws for purposes of the totalization_agreement do not include eu regulations that is cor- rect but immaterial the question is whether csg and crds are applica- ble laws by virtue of amending or supplementing the french social secu- rity system nothing in the totalization_agreement prevents us from con- sidering ecj decisions persuasive as to the proper characterization of csg and crds and we will grant these opinions respectful consideration peti- tioners also note that the ecj in finding a sufficient link relied in part on the specific allocation of the csg and crds to fund the french social_security system according to petitioners t he concept of specific alloca- tion of tax receipts to a social_security system is not the criterion at stake here we disagree the specific allocation of taxes to fund the french social_security system is one highly relevant factor in determining whether csg and crds amend or supplement the specified social secu- rity laws verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a eshel jamie united_states tax_court reports advance three main arguments as to why csg and crds nevertheless are not covered by the totalization_agreement we address these arguments in turn tax_base petitioners contend that the tax_base on which csg and crds are imposed shows that they are not social_security_taxes within the definition of the french totalization agree- ment petitioners note that csg and crds apply to unearned_income in moreover these taxes were extended to apply to gains realized by nonresidents of france on the sale of french real_property under the totalization_agreement and comparable eu regulations france is not supposed to impose social_security_taxes on u s or eu citi- zens unless they are employed in france thus by extending csg and crds to sales of property by nonresidents france has expressed according to petitioners its understanding that csg and crds are not social_security_taxes we reject these arguments first the relevant question under the totalization_agreement is not whether csg and crds are social_security_taxes but whether they amend or supplement the specified social_security laws as noted supra p a new law can amend or supplement the enumerated laws without necessarily imposing a social secu- rity tax in its own right second the fact that a tax is imposed on unearned_income including income from sales of property has little if any bearing on whether it is a social_security_tax or on whether it amends or supplements social_security laws a sovereign state is free to impose a social_security_tax on whatever tax_base it thinks proper third we give little weight to the amendment in assessing the character of the taxes at issue we will not let the tail wag the dog the revenue derived by extending csg and crds to sales of real_property by nonresidents appears to be trivial when compared with the revenue raised by these taxes generally if substantially_all the proceeds of a tax are consistent with its character as a social charge a trivial anomaly is the exception that proves the rule moreover the tax years before the court are and in assessing the character of csg and crds for the years at issue we decline to give weight to postenacted legislation finally the verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a eshel jamie eshel v commissioner thrust of petitioners’ argument is that the amendment shows that the french government regards csg and crds as income taxes and not social_security_taxes as noted above the ecj has rejected france’s position and ruled that these taxes are social charges under eu law see supra pp and as we discuss infra pp france’s treatment of these levies as income taxes for purposes of french domestic law does not control our decision as to whether they amend or supplement the laws specified in the totalization_agreement period of coverage or benefit ssa sec_317 provides that foreign taxes paid in accordance with the terms of a totalization_agreement shall not be creditable n otwithstanding any other provision of law we have determined that petitioners paid csg and crds in accordance with the totalization_agreement and hence that no credit is available petitioners contend that we must go further according to petitioners ssa sec_317 precludes a credit only if the taxpayer receives a period of coverage for the specific foreign tax paid since a totalization_agreement is designed to totalize ‘periods of cov- erage ’ the clear implication of the ssa sec_317 disallow- ance according to petitioners is that it applies only when the payment of tax gives rise to a period of coverage petitioners offer no textual support for this argument and we find no such implication in the statute or its legislative_history nothing in ssa sec_317 links the preclusion of a credit to an individual’s receiving a period of coverage petitioners cite the definition of period of coverage in article of the totalization_agreement and try to link the word laws in that definition to the laws covered under article which lists the applicable u s and french social_security laws this argument is flawed the fact that a period of coverage can be provided only by laws specified in article does not mean that every law specified in article must provide the taxpayer with a distinct period of cov- erage petitioners similarly try to establish a link with arti- cle sec_12 and which coordinate periods of coverage but these articles likewise do not require that each tax specified in article provide the taxpayer with a distinct period of verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a eshel jamie united_states tax_court reports coverage they simply coordinate benefits when the req- uisite periods of coverage exist in any event the provision that determines the allow- ability of a credit here is ssa sec_317 and nothing in that statute supports petitioners’ argument petitioners would have us ignore the statute’s plain meaning and inter- pret in accordance with -in the absence of any statutory language or legislative_history pointing us in that direction- to mean in a manner that affords the taxpayer a period of coverage under a foreign social_security law like the court in erlich we decline to give in accordance with such an idiosyncratic meaning if congress had intended to limit credit preclusion to situations where the taxpayer obtained a distinct period of coverage under the foreign social_security system by paying the tax at issue congress could easily have drafted the statute to say this the legislative_history sug- gests no such intent because it refers to the desirability of coordinating the u s and foreign social_security systems not to the desirability of ensuring that u s taxpayers derive a benefit from paying a particular foreign tax see h_r rept no part supra pincite u s c c a n pincite8 the court of federal claims’ opinion in erlich by analogy supports rejection of petitioners’ argument here the taxpayer in erlich worked for a non-u s employer in france because he was not liable for u s social_security_tax there was no risk of double_taxation on the facts of that case therefore the totalization_agreement did not operate to effect congress’ first purpose in providing for such agreements-the elimination of double taxation-and the taxpayer argued that ssa sec_317 should not preclude a credit in such circumstances the court in erlich rejected this argument holding in effect that in accordance with does not mean in a manner that accomplishes a specific purpose of see erlich fed cl pincite here petitioners focus on congress’ second purpose in providing for totalization agreements-the coordination of benefits because csg and crds do not provide periods of coverage petitioners argue that there are no distinct periods of coverage to coordinate that the totalization agree- ment therefore does not operate to effect congress’ second purpose in pro- viding for such agreements and that ssa sec_317 should not pre- clude a credit in these circumstances like the court in erlich we decline to hold that in accordance with means in a manner that accomplishes a specific purpose of it is immaterial whether one of congress’ stated purposes is fully realized on a particular set of facts our focus is on the language of the statute and we will not override its plain meaning verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a eshel jamie eshel v commissioner besides lacking textual support petitioners’ argument has little to recommend it in common sense or policy terms peti- tioners paid various social_security_taxes to france during and thereby accrued a french period of coverage of eight calendar quarters obviously petitioners could not possibly accrue an additional period of coverage for that two-year period in both the united_states and france social_security_benefits are based on the period of employment during which a person pays social_security_taxes not on the total amount of taxes paid if france had amended its social_security laws to increase the tax_rate and if petitioners had paid that increased tax during they would have derived no benefit in terms of increased entitlement and would have accrued no period of coverage distinct from the two-year period of coverage they were already accruing but that amendment would indisputably amend or supplement the french social_security laws specified in article b the same principle applies here there is an additional tax but no additional benefit in determining whether a new law amends or supplements the french social_security laws it simply does not matter whether taxpayers derive a benefit by paying the additional tax postratification understandings of the signatories because a treaty is an agreement among sovereign powers ‘the postratification understanding’ of the signatory nations may assist in interpreting it medellı n v texas 552_us_491 quoting 516_us_217 the parties’ conduct may evi- dence their understanding of the agreement they signed and their postratification practice may thus shed light on the treaty’s proper interpretation see trans world airlines inc in its date opinion the ecj rejected france’s argument that csg and crds are not social charges because the individuals who pay these taxes do not thereby accrue any additional benefits the ecj noted that csg and crds effected a tax increase on upper-income people with- out any correlative increase in benefits to avoid burdening lower and mid- dle-income people see case c-169 e c r at i-1066 a s the french government itself asserts the csg levy replaces in part social se- curity contributions which were a heavy burden on low and medium levels of pay and means that an increase in existing contributions can be avoid- ed verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a eshel jamie united_states tax_court reports v franklin mint corp 466_us_243 to deter- mine postratification practice we look to the actual practice of the political arms of both nations a position_of_the_united_states respect is ordinarily due the reasonable views of the executive branch concerning the meaning of an international treaty el al isra525_us_155 but respect is not the same as uncritical acceptance see n w life assurance co of can t c pincite indeed the supreme court has noted that ‘courts interpret treaties for themselves ’ so that the construction adopted by govern- ment agencies is not necessarily conclusive id pincite quoting 366_us_187 the deference afforded depends upon the degree to which the interpretation proffered by the government is reasonable and consistent with what appear to be the circumstances sur- rounding the convention id pincite the u s government has consistently regarded csg and crds as covered by the totalization_agreement in date the u s embassy in paris wrote the french minister of social affairs and employment to complain about france’s application of csg and crds to so-called detached u s workers in france under the detached worker rule an individual sent from one nation to another to work for a rel- atively short time-up to five years under the totalization_agreement article -may elect to be covered exclusively by the social_security system of the sending nation thus a u s detached worker in france is typically exempt from french social charges in the date letter the united_states argued that the french government could not properly levy csg or crds against detached u s workers who under the total- ization agreement are excluded from paying french social_security_taxes the letter took the position that csg and crds are covered by the totalization_agreement and that the application of these taxes to employees temporarily in france constitutes a pure and simple violation of that agreement letter from donald k bandler embassy of the united_states of america to jacques barrot minister of social affairs and employment french government feb- ruary verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a eshel jamie eshel v commissioner respondent has also provided the court with a declaration from vance teel the acting associate commissioner for the office of international programs social_security administra- tion the office of international programs represents the agency in negotiating international social_security agree- ments formulating policies concerning program operations outside the united_states and issuing certificates of coverage for u s detached workers mr teel declared based on information available to me and to the best of my under- standing and belief the social_security administra- tion considers the french csg and crds to be covered by the totalization_agreement the embassy letter and the teel declaration clearly state a position consistent with that adopted by the irs in this litigation however neither document explains the basis for the government’s position in detail thus while we find these statements helpful we do not regard them as entitled to great weight cf 457_us_176 although not conclusive the meaning attributed to treaty provisions by the government agencies charged with their negotiation and enforcement is entitled to great weight we accept these documents as enunciating the postratification understanding of the united_states concerning the status of csg and crds as taxes cov- ered by the totalization_agreement b position of the french government the government of france does not appear to have taken a definitive position as to whether csg and crds are cov- ered by the totalization_agreement petitioners’ and respondent’s experts concur that there is no french judicial or administrative precedent that explicitly addresses this question petitioners cite certain court cases governmental materials and administrative practice as evidence of france’s postratification understanding but these materials are susceptible to different inferences they do not yield an unambiguous position as to france’s interpretation of the totalization_agreement in any event while we may give weight to the interpretation adopted by a treaty partner we are not bound by it see 313_f3d_70 2d cir united verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a eshel jamie united_states tax_court reports states v a l burbank co 525_f2d_9 2d cir holding that canadian interpretation of tax_treaty between united_states and canada is not determinative in u s courts cf 201_f3d_451 d c cir deference to an agency’s determination of a treaty term is eroded where an agency and another country disagree on the meaning of a treaty respondent contends that two agencies of the french government-acoss and urssaf the agencies tasked with collecting social_security_taxes and distributing social_security proceeds-have recognized that csg and crds are covered by the totalization_agreement some background is necessary to understand respondent’s position before france levied csg and crds against u s detached workers this was the subject of the u s embassy’s protest letter see supra pp if csg and crds were covered by the totalization_agreement france should not have sub- jected detached workers to these taxes the french govern- ment changed its position in after the ecj issued its opinions holding that csg and crds are social charges see supra pp france that year amended its social secu- rity code to limit the application of csg and crds to individuals who are covered by the compulsory french sick- ness insurance scheme ie to french residents who are not detached workers respondent bases his argument on two letters one from acoss and one from urssaf according to respondent these letters evidence the french government’s under- standing that csg and crds are covered by the totalization_agreement petitioners draw a different inference from these letters-namely that detached workers are exempt from csg and crds not by virtue of the totalization_agreement but by virtue of the domestic law change on balance we do not find these letters to be helpful in discerning the french government’s position one way or the other petitioners cite several french judicial decisions that have characterized csg and crds as income taxes- taxes of any kind -as opposed to social_security contributions for pur- poses of french domestic law see conseil consitutionnel constitutional court dc date conseil consitutionnel dc date in verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a eshel jamie eshel v commissioner france the legislative procedures for enacting income taxes and social_security contributions differ in these cases the french courts were asked to decide whether csg and crds were income taxes or social charges for the purpose of deter- mining whether the government had followed proper proce- dures when enacting the laws the courts concluded that csg and crds are income taxes because neither gives rise to any social benefit and hence that csg and crds were properly enacted under the legislative procedure applicable to taxes of any kind this holding as to domestic french law does not control our deter- mination whether csg and crds amend or supplement the french laws specified in the totalization_agreement indeed the ecj in held that csg and crds are social charges under eu law notwithstanding their characteriza- tion as taxes for french domestic purposes see case c-34 e c r at i-1041 the fact that a levy is cat- egorized as a tax under national legislation does not mean that as regards regulation no that same levy cannot be regarded as a social charge within the scope of that regulation finally petitioners cite france’s position concerning the status of csg and crds under the u s -france income_tax treaty the french government has issued several state- ments of practice informing french taxpayers that csg and crds are covered by the income_tax treaty and hence are creditable taxes that being so petitioners contend that csg and crds cannot simultaneously be covered by the total- ization agreement we reject this argument france’s view that csg and crds are creditable taxes reflects its position that these levies are income taxes under domestic french law as noted above that position does not control our determination whether csg and crds amend or supplement the speci- fied french laws within the meaning of the totalization_agreement in any event even if csg and crds are within the scope of the income_tax treaty they can simultaneously be covered by the totalization_agreement as noted earlier it is common ground that csg and crds meet the general cri- teria for creditability under sec_901 but petitioners may claim a credit under the treaty only i n accordance with the verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a eshel jamie united_states tax_court reports provisions and subject_to the limitations of the law of the united_states convention for the avoidance of double tax- ation and the prevention of fiscal evasion with respect to taxes on income and capital u s -fr art a date income_tax treaty tax_treaties cch para dollar_figure at big_number petitioners are not allowed a credit either under sec_901 or under the income_tax treaty if ssa sec_317 precludes such a credit the question is not whether csg and crds are covered by the income_tax treaty but whether ssa sec_317 bars a credit not- withstanding any other provision of law in sum we find that the postratification understanding of the french government to the extent discernible provides no meaningful support for petitioners’ position where as here the signatories take opposite stances on a question of treaty interpretation the foreign partner’s view does not have controlling force a l burbank co f 2d pincite moreover the french government does not appear to have engaged in an independent analysis as a matter of treaty interpretation as to whether csg and crds amend or supplement -the french ou comple tant -the laws specified in the totalization agree- ment rather france’s position regarding the agreement appears to be a corollary of its position that these taxes were properly enacted as income taxes under french domestic law modifiant reads text petitioners err in relying on the department of the treasury’s tech- nical explanation of the income_tax treaty which states that the treaty does not apply to social_security_taxes department of the treasury tech- nical explanation of the convention for the avoidance of double_taxation with respect to taxes on income u s -fr date tax_treaties cch para pincite if csg and crds are covered by the income_tax treaty petitioners argue this passage suggests that they cannot be social_security_taxes and hence are not covered by the totalization agree- ment we reject this argument for two reasons first the department of the treasury in this passage identifies the u s taxes not the french taxes that are subject_to the income_tax treaty in so doing it simply tracks treaty language that defines covered u s taxes as the federal in- come taxes imposed by the internal_revenue_code but excluding social se- curity taxes income_tax treaty art a i second the central ques- tion in this case is not whether csg and crds are social_security_taxes but whether they amend or supplement the french laws specified in the totalization_agreement verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a eshel jamie eshel v commissioner french courts have recently held that csg can be characterized as a social charge for purposes of the eu regu- lations while simultaneously being characterized as an income_tax for french domestic purposes see cour de cassa- tion supreme court for judicial matters no date bulletin v n w hile the csg falls within the category of taxes of any kind within the meaning of the constitution this contribution also has the nature of a social_security contribution within the meaning of the eu regulation by virtue of its exclusive allocation to the funding of several social_security regimes the french courts thus see no inconsist- ency in treating csg and crds as income taxes for domestic purposes but as social charges for eu purposes we similarly see no inconsistency in respecting the character of these levies as income taxes for french domestic purposes while holding that they nevertheless amend or supplement the french social_security laws within the meaning of the total- ization agreement iv conclusion ssa sec_317 disallows a credit for taxes paid to france in accordance with the u s -france totalization_agreement petitioners paid csg and crds in accordance with that agreement because those taxes amend or supple- ment the french social_security laws enumerated in the agreement petitioners’ claimed credits for these taxes are thus barred we will therefore grant respondent’s motion for summary_judgment and deny petitioners’ motion an appropriate order will be issued and decision will be entered under rule f verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a eshel jamie
